Citation Nr: 1533893	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-50 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for memory loss with loss of concentration, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to August 1990 and from November 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). The Board remanded this claim in May 2013 for a VA medical examination and opinion and in October 2013 for a Board hearing. 

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


REMAND

This matter was reassigned to the signatory below after retirement of the previous Veteran's Law Judge. On this review, the Board has determined that further development is required. At the Veteran's September 2011 Board hearing, he mentioned that he had reported his memory problems to his private doctor in "Boulder Rock" in approximately 2006. These records have never been requested or associated with the Veteran's claims file. THE VETERAN IS ADVISED THAT HE SHOULD SUBMIT A SIGNED AUTHORIZATION FOR RELEASE OF ANY RECORDS ASSOCIATED WITH THIS TREATMENT TO ENABLE VA TO DIRECTLY OBTAIN THESE RECORDS. 


This matter was remanded by the U.S. Court of Appeals for Veterans Claims for specific development. Because of that action, VA has no discretion to ignore the directives in the Court's action. 

Although VA medical examinations as directed by the previous Veterans Law Judge were conducted, they are deficient in several particulars as addressed below. In particular, the examinations as conducted have now raised the issue of whether  that the Veteran's alleged memory impairment is due to sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if he has any further medical or non-medical evidence to submit that is not currently in VA's possession, regarding his claim for service connection for memory loss with loss of concentration. Provide him with copies of authorization forms to obtain these records. Specifically, ask the Veteran for information necessary to request the private treatment records from the Veteran's primary care physician in "Boulder Rock." 

2. Request any additional records DIRECTLY from any non-VA or non-governmental medical care providers, and associate any additional VA treatment records that are not currently associated with the Veteran's claims file.

3.  Because the Veteran is employed by the US Department of Agriculture and alleges an impairment of memory due to service, request that the Veteran sign an authorization and OBTAIN THE VETERAN'S EVALUATION REPORTS DIRECTLY FROM THE US Department of Agriculture, an agency of the US Government. 

4. Then return the file to the examiner who conducted the June 2013 VA Gulf War General Medical Examination or, if that examiner is not available, another appropriately qualified examiner to determine whether the Veteran's sleep apnea is related to his active military service. If necessary, the examiner must conduct any further necessary clinical testing or interview:

a. As to sleep apnea, the examiner must express an opinion as to whether the Veteran has sleep apnea, and if so, whether based on the evidence the disorder was caused by military service. THE EXAMINER MUST REVIEW ALL RELEVANT EVIDENCE IN THE CLAIMS FOLDER, TO INCLUDE BUT NOT LIMITED TO MEDICAL EXAMINATIONS  EVIDENCING:

* SLEEP DIFFICULTIES
* MEMORY DIFFICULTIES
* WEIGHT GAIN OR OTHER PHYSIOLOGICAL CAUSE FOR SLEEP APNEA

b. As to the disability claimed as memory loss with loss of concentration, THE EXAMINER MUST review all evidence of record and determine if the Veteran has a disability manifested by memory impairment. 





IN ACCORDANCE WITH THE COURT'S DIRECTIVES, THE EXAMINER MUST clarify what medical significance may be attached to the September 2010 VA examination report indicating that "neuropsychological testing may show deficits or decreases in ability not detectable via the current examination;" and that the "lack of difficulties in concentration/memory does not mean that patient has not sustained a decrease in his abilities" due to military service and that "any decreases . . . are not detectable via the scope of the current evaluation."

THE EXAMINER MUST ALSO CLARIFY the Veteran's reported military post-trauma checklist (PCL-M), indicating an October, 21, 2008, PCL-M score of 30, which corresponds with experiencing difficulty concentrating, and if so whether it indicates that the Veteran then had a disability characterized by memory impairment that was caused by active military service. 

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. The RO or the AMC MUST ENSURE THAT EACH REMAND DIRECTIVE IS ADDRESSED TO AVOID FURTHER REMANDS OF THIS MATTER. Then  readjudicate the claim. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




